Afllrined: Opinion Filed November 2S, 2012.




                                                  In The
                                       court of ppcat
                             jfittlj itritt of exa at afta

                                          No. 05-i 1-01061-CR
                                          No. 05-11-01062-CR

                              ARMANDO FERMIN SOTO, Appellant

                                                     V.

                                 THE STATE OF TEXAS, Appellee

                            On   Appeal from the Criminal District Court
                                      I)aHas County, Texas
                        Trial Court Cause Nos. FI0-19502-H, FI0-19503-H

                                  MEMORANDUM OPINION

                           Before .Justices Richter. Lang-Miers, and Iyers
                                    Opinion by Justice Lang-Miers

        A jury convicted Armando Fermin Soto of Iwo intoxication manslaughter offenses and assessed

punishment at twenty years’ imprisonment and a $10,000 fine in each case. See TFix. PENAL CODE ANN.

§ 49.08(a) (West 2011). The trial court granted the State’s motion to cumulate the sentences and ordered
the sentences to run consecutively. On appeal, appellant’s attorney filed a brief in which she concludes

the appeals are wholly frivolous and without merit. The brief meets the requirements of Anders v.

califrnia, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why,

in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807. 81 l (Tex. Crim.
                                                                                         ___




App. LPanel Op1 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his

right to tile a pro se response. hut he did not file a pro se response.

        We have reviewed the record and counsel’s brieF. See ffledsoe v. StalL’, 178 S.W3d 824, 827

(Tex. Crim,   App.   2005) (explaining appellate court’s duty in Anders cases). We agree the appeals are

Irivolons and   without   merit. We find   nothing   in the record that might arguably   support   the appeals.

        We affirm the trial court’s judgments.




                                                                                                           /      LL—
                                                               EL1ZABTH LANGMlERS                      /

                                                               JUSTICE


Do Not Publish
Tx. R. App. P.47
111061 RUO5
                                 Qtottrt of 1pptat
                        if Ift 1E1itrict of exa at atta
                                      JUDGMENT

ARMANDO FERMIN SOTO, Appellant                   Appeal from the Criminal District Court of
                                                 Dallas County, Texas (Tr.Ct.No. Fl 0-
No. 05-1 1-01061-CR      V                       I 9502-H).
                                                 Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                     Justices Richter and Myers participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 28, 2012




                                                        ELIZABETH LANG-MIERS
                                                        JUSTICE
                                   Qtourt of tpptat
                        if ittlj itrttt of Exa at atta
                                      JUDGMENT

ARMAND() IERM IN SOTO, Appellant                 Appeal from the Criminal District Court of
                                                 Dallas County, Texas (Tr.Ct.No. Fl 0-
No. 05-1 1-01062-CR      V                       1 9503-H).
                                                 Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                     Justices Richter and Myers participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered i\ovember 28, 2012


                                                          7/

                                                        ELIZABETH LANG-MIERS
                                                        JUSTICE